BIJUR, J.
An owner re-entered an apartment of defendant on July 20th and had it cleaned. Prior to this, defendant had paid the July rent, but had told and written the landlord that he had 'moved. The landlord, however, by the terms of the lease, was expressly awarded the right, if the premises “became vacant by the voluntary removal of the lessee,” to re-enter and re-lease for the tenant’s benefit. This is all that he did in the case at bar, and the landlord should have recovered for the August rent and half of September.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.